Case 1:21-cv-00207-JMS-KJM Document 15 Filed 04/30/21 Page 1 of 6          PageID #: 181




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


  STEVEN JAY PINCUS HUETER                     CIV. NO. 21-00207 JMS-KJM
  ET AL.,
                                               ORDER STAYING CASE PENDING
                      Plaintiffs,              SATISFACTION OF NOTICE
                                               REQUIREMENTS
         vs.


  AST TELECOMM LLC ET AL.,

                      Defendants.


      ORDER STAYING CASE PENDING SATISFACTION OF NOTICE
                       REQUIREMENTS

                                    I. INTRODUCTION

               On April 26, 2021, Plaintiffs Steven Jay Pincus Hueter, Chief Faamuli

  Pete Faamuli, Michael S. Kirk, and Rosalia Tisa Faamuli (collectively,

  “Plaintiffs”) filed a Complaint, ECF No. 1, against Defendants AST Telecomm

  LLC d/b/a Bluesky Communications, the American Samoa Telecommunications

  Authority, the American Samoa Power Authority, the American Samoa

  Government, and various individuals employed by these entities (collectively,

  “Defendants”). And, on April 28, 2021, Plaintiffs filed a Motion for a Temporary

  Restraining Order (“TRO”) and Preliminary Injunction, ECF No. 9.
Case 1:21-cv-00207-JMS-KJM Document 15 Filed 04/30/21 Page 2 of 6            PageID #: 182




               Plaintiffs allege claims under the citizen suit provisions of the

  Endangered Species Act (“ESA”) and the Marine Protection, Research, and

  Sanctuaries Act (“MPRSA”). While both statutes authorize individuals to bring

  claims against alleged violators of their provisions, they also mandate that

  prospective plaintiffs provide written notification of any alleged violations to the

  alleged violators and appropriate federal agencies at least 60 days prior to

  commencement of suit. Because it is not clear whether Plaintiffs have complied

  with these requirements, the case is STAYED until the court receives proof that the

  requisite notice has been given. Additionally, in order for the Motion for TRO and

  Preliminary Injunction to be heard, Plaintiffs must provide proof that they have

  notified Defendants of that Motion pursuant to Federal Rule of Civil Procedure 65.

                                   II. DISCUSSION

  A.    Statutory Notice Requirements

               Plaintiffs allege claims pursuant to the citizen suit provisions of the

  ESA, 16 U.S.C. § 1540(g), and the MPRSA, 33 U.S.C. § 1415(g). Both statutes

  empower “any person [to] commence a civil suit on his own behalf” to “enjoin any

  person . . . who is alleged to be in violation of any provision of this chapter or

  regulation issued under the authority thereof.” 16 U.S.C. § 1540(g)(1)(A); see also

  33 U.S.C. § 1415(g) (similar).




                                             2
Case 1:21-cv-00207-JMS-KJM Document 15 Filed 04/30/21 Page 3 of 6                        PageID #: 183




                 But, at least sixty days before bringing suit, prospective plaintiffs must

  provide written notice of the alleged violation to the head of the appropriate federal

  agency and to the alleged violator. 16 U.S.C. § 1540(g)(2)(A)(i); 33 U.S.C. §

  1415(g)(2)(A). As to the alleged violations of the ESA, notice should be given to

  the Secretary of the Interior.1 16 U.S.C. § 1540(g)(1)(A)(i). And as to the alleged

  violations of MPRSA, notice should be given to the Administrator of the

  Environmental Protection Agency (“EPA”). 2 33 U.S.C. § 1415(g)(2)(A). This

  sixty-day notice requirement is jurisdictional. See Save the Yaak Comm. v. Block,

  840 F.2d 714, 721 (9th Cir. 1988). Thus, “failure to strictly comply with the notice



         1
            Under the ESA, notice is given to the federal agency with jurisdiction over the
  threatened or endangered species allegedly harmed. See Modesto Irr. Dist. v. Gutierrez, 619
  F.3d 1024, 1028 (9th Cir. 2010). The Department of Interior’s Fish and Wildlife Service
  (“FWS”) has jurisdiction for terrestrial and predominantly freshwater aquatic species, while the
  Department of Commerce’s National Marine Fisheries Service (“NMFS”) has jurisdiction for
  marine species. Id. Because sea turtles live in both the marine and terrestrial environment, the
  agencies have shared jurisdiction for sea turtles. The agencies have, however, delineated their
  duties in a memorandum of understanding, which gives NMFS jurisdiction for sea turtles in the
  marine environment and FWS jurisdiction for sea turtles in the terrestrial environment. See
  Memorandum of Understanding Defining the Roles of the U.S. Fish and Wildlife Service and the
  National Marine Fisheries Service in Joint Administration of the Endangered Species Act of
  1973 as to Sea Turtles (2015), available at https://media.fisheries.noaa.gov/dam-migration/fws-
  nmfs_mou_2015.pdf (last visited April 30, 2021). Because Plaintiffs allege that Defendants’
  activities harm sea turtles in the terrestrial environment, they should provide written notice of the
  alleged violations to the Secretary of Interior, though they are not precluded from also notifying
  the Secretary of Commerce. See 16 U.S.C. § 1532(15).
         2
            Under the MPRSA, notice is given to the federal agency with jurisdiction over the
  dumping activity, either the EPA or the Army Corps of Engineers. The Army Corps has
  jurisdiction over the dumping of dredged materials while the EPA has jurisdiction over all other
  dumping activities covered by the statute. See 33 U.S.C. §§ 1413, 1414. Here, because the
  Complaint does not reference any dredged materials, notice should be provided to the
  Administrator of the EPA.
                                                   3
Case 1:21-cv-00207-JMS-KJM Document 15 Filed 04/30/21 Page 4 of 6            PageID #: 184




  requirement acts as an absolute bar to bringing suit” under both the ESA and

  MPRSA. Sw. Ctr. For Biological Diversity v. U.S. Bureau of Reclamation, 143

  F.3d 515, 520 (9th Cir. 1998) (citations omitted); see also Middlesex Cnty.

  Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 14 (1981).

               The Complaint contains a box with an “X” next to it, accompanied by

  the words “Yes – 60 Day Notice Required Prior to Citizen Suit.” ECF No. 1 at

  PageID # 14. It is unclear whether this is meant to indicate that such notice is

  required, or that this requirement has been complied with. But, regardless of its

  meaning, this statement is insufficient to show that the 60-day notice requirement

  has been satisfied. In order for the case to move forward, Plaintiffs must provide

  proof that they have complied with this requirement. That is, Plaintiffs must:

               (1) Submit evidence showing that they provided written notification

  of the alleged violations of the ESA to the Secretary of Interior at least 60 days

  prior to commencement of suit;

               (2) Submit evidence showing that they provided written notification

  of the alleged violations of the MPRSA to the Administrator of the EPA at least 60

  days prior to commencement of suit; and

               (3) Specify which named Defendants are the alleged violators of these

  statutes and submit evidence showing that they provided written notification to




                                            4
Case 1:21-cv-00207-JMS-KJM Document 15 Filed 04/30/21 Page 5 of 6                      PageID #: 185




  those parties of each of the alleged violations against them at least 60 days prior to

  commencement of this suit.

                 Plaintiffs must make these showings in order for the case to proceed.

  The case is STAYED until the court receives proof that the statutory notice

  requirements have been complied with. By May 10, 2021, Plaintiffs are

  ORDERED to submit proof that they have already fulfilled these requirements; or,

  if they have not yet fulfilled these requirements, to submit a notice indicating

  whether and when they intend to do so.

  B.     Rule 65 Notice Requirements

                 Separately, Federal Rule of Civil Procedure 65 requires that plaintiffs

  provide defendants with notice prior to judicial review of motions for TRO or

  preliminary injunction. See Fed. R. Civ. P. 65(b). 3 Here, Plaintiffs have not

  shown that they provided Defendants with notice of their Motion as required by

  Rule 65. Thus, in addition to meeting the statutory 60-day notice requirements,

  Plaintiffs must submit evidence showing that they have provided Defendants with

  notice of their TRO motion before the court will consider that motion.

  Additionally, the court will not consider the preliminary injunction component of


         3
            Rule 65 also provides for TROs without notice. Fed. R. Civ. P. 65(b)(1)(A). But this
  approach appears incompatible with the notice requirements of the federal environmental statutes
  under which Plaintiffs are bringing in suit. And, in any case, Plaintiffs have not provided an
  affidavit or verified complaint containing specific facts that “clearly show that immediate and
  irreparable injury, loss, or damage will result to the movant before the adverse party can be heard
  in opposition,” as required to proceed with a TRO without notice under Rule 65(b)(1)(A).
                                                  5
Case 1:21-cv-00207-JMS-KJM Document 15 Filed 04/30/21 Page 6 of 6                 PageID #: 186




  the Motion until the Complaint and Motion have been properly served upon the

  Defendants.

                                    III. CONCLUSION

                This case is STAYED pending proof that Plaintiffs have satisfied the

  ESA and MPRSA’s 60-day notice requirements. Plaintiffs are ORDERED to

  submit a filing by May 10, 2021, either (1) providing proof that they complied

  with the 60-day notice requirement; or (2) stating whether they intend to comply

  with this requirement.

                Additionally, Plaintiffs must provide proof that they have notified

  Defendants of their Motion in order for the TRO request to be heard, and must

  serve the Complaint and Motion upon Defendants in order for the preliminary

  injunction request to be heard.

                IT IS SO ORDERED.

                Dated: Honolulu, Hawaii, April 30, 2021


                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




  Hueter et al. v. AST Telecomm LLC et al., Civ. No. 21-00207 JMS-KJM, Order Staying Case
  Pending Satisfaction of Notice Requirements

                                              6
